44 Wash. 2d 473 (1954)
268 P.2d 456
EVA TOIVONEN, Appellant,
v.
GEORGE E. TOIVONEN, Respondent.[1]
No. 32525.
The Supreme Court of Washington, Department Two.
March 29, 1954.
Durham & Guimont, for appellant.
Taylor & Revelle, for respondent.
PER CURIAM:
This is an appeal from that portion of a decree of divorce distributing the property and awarding attorney's fees.
The parties were married December 4, 1947, and separated in June, 1952. Both parties were of mature age, and both had previously been married and divorced. At the time of the marriage, appellant had no property. She later acquired an inheritance from her mother's estate, a policy of *474 life insurance on her life, and a 1941 Chevrolet automobile. At the time of the marriage respondent owned an apartment house, subject to a mortgage executed to his father. In 1949, the apartment house was sold under contract and a duplex was purchased from the proceeds of the down payment.
The trial court awarded to the wife her separate property and to the husband his separate property (there was no community property, all earnings during the marriage having been used for community expenses); directed respondent to pay appellant the sum of $4,000, payable in forty monthly payments of $100 each; and awarded an additional attorney's fee of $900.
We have examined the record and, because of our disposition of the case, feel that no useful purpose would be served in discussing the testimony.
[1] Under the provisions of our divorce statutes, the trial court has a wide discretion in the division and distribution of the property of the parties, and its judgment will not be interfered with unless this court can say that the trial court abused its judicial discretion. Anderson v. Anderson, 31 Wn. (2d) 197, 195 P. (2d) 986. We are convinced, from our examination of the record, that the trial court did not abuse its discretion in this case.
We find no error in the allowance of attorney's fees.
The judgment is affirmed.
NOTES
[1]  Reported in 268 P. (2d) 456.